DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I invention without traverse encompassing claims 1- 14 in the reply filed on 11/22/2021 is acknowledged. 
The unelected claims 15-20 are withdrawn and the Election was made without traverse in the reply filed on 11/22/2021.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Appropriate correction is required. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “112, 170, 172, 180” .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "144" and "142" Fig. 5 have both been used to designate “ lower eyelid margin”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the examiner will interpret the claim by the upper eyelid. Applicant is advised to make the appropriate correction, and to make sure all the numbering in every drawing matches the disclosed description in the specification. 
Specification
The disclosure is objected to because of the following informalities: The examiner notes that there are multiple specification objections regarding the description of the drawings, labelling of the drawings, and the numbering of the drawing. For example, to list a few:
Fig. 4 is disclosed in the specification as “is a perspective schematic view of an eye and eyelashes in their unmanipulated Orientation”, but Fig. 4 is an eyelash curler tool. 
Fig. 5 is disclosed in the specification as “is a cross-sectional schematic view of an eyelid and eyelashes in their unmanipulated orientation”, but Fig. 5 is not a cross- sectional schematic view. 
Fig. 8 is disclosed in the specification as “a flow chart of a method”, but Fig.8 is not a flow chart of a method.
Fig. 9 is disclosed in the specification as “is a schematic depiction of a grid structure”, but Fig .9 is not a grid structure.
Applicant is advised to review the specification and make the appropriate corrections to make sure all disclosed descriptions, numbering, and labeling in the specification matches the disclosed drawings including the prior the art drawings. 
Claim Objections
Claim 13 is objected to because of the following informalities:  “Applying simulated eyelashes”. Applicant is recommended to change it to “Applying a plurality of simulated eyelashes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the “in between the eyelashes along with bridging structures” renders the claims indefinite. This term renders the claim unclear because of the location relationship between the simulated eyelashes and the bridging structurers. It is unclear if the simulated eyelashes are across the bridge structure or only at the tip end of the simulated eyelashes. 
Also, it is unclear if the bridging structure fills up the space between the eyelashes or just the simulated eyelashes. For examination purposes, the claim will be interpreted by “further comprising applying a plurality of simulated eyelashes in between the eyelashes along with a bridging structure that is located between two of said simulated eyelashes to at least partially fill spaces between the simulated eyelashes” . Appropriate correction is required to overcome this issue. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 7, 10-11 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Montiel (US 4135527 A).
Regarding claim 1, Montiel discloses an eyelash extended product and method of application, comprising: manipulating eyelashes to project more upwardly from a lower eyelid (Cl. 8 “applying filaments uniformly to moistened eyelashes with outwardly directed strokes of filament applicator”), and further manipulating at least one of spacing, orientation, direction, contour or shape of the eyelashes (Cl. 8 “ applying liquid adhesive uniformly to coat, space and shape substantially extended composite lashes”, The examiner notes that applying liquid adhesive involves further manipulation direction, orientation and space of eyelashes) to enhance interference with airflow of the eyelashes between a tear film of the eye and an ambient atmosphere to be greater than the interference with airflow which exists because of the eyelashes in an unmanipulated state thereby mitigating tear evaporation  (The examiner notes that by manipulating the eyelashes, the device enhance interference of air through the eyelashes in comparison with unmanipulated eyelashes) .  

Regarding claim 2, Montiel discloses the claimed invention of claim 1. Montiel further discloses applying a lash setting material to the eyelashes (Cl. 8” applying liquid adhesive uniformly to eyelashes”).
Regarding claim 3, Montiel discloses the claimed invention of claim 1. Montiel further discloses applying a fibrous substance ( Fig, 5 the fiber filament 34 are applied to the eyelashes”) to the eyelashes to assist in setting the lashes to mitigate tear evaporation ( The examiner notes that the device is capable to assist in setting the lash to reduce airflow to the eye and therefore mitigating tear evaporation).  
Regarding claim 4, Montiel discloses the claimed invention of claim 1. Montiel further discloses
inserting micro-structures between or applying micro-structures to the eyelashes thereby at least partially filling spaces between the eyelashes (Cl. 9, “applying loose synthetic fiber filaments uniformly to the moistened eyelashes by outwardly directed strokes of a second applicator”. The examiner notes that synthetic fibers filament are a micro structure applied to the eyelashes).  
Regarding claim 5, Montiel discloses the claimed invention of claim 1. Montiel further discloses
manipulating spacing between the eyelashes to reduce spacing between the eyelashes to mitigate tear evaporation (see annotated Fig. 5 below, the examiner notes that by manipulating the eyelashes and adding filament 34 as shown below the space is reduced between the eyelashes).  

    PNG
    media_image1.png
    322
    631
    media_image1.png
    Greyscale

Regarding claim 6, Montiel discloses the claimed invention of claim 1. Montiel further discloses
manipulating spacing between the eyelashes to make the eyelashes closer together (see annotated Fig. 5 above, the examiner notes that the manipulated eyelashes with added filament 34 are closer together) 
Regarding claim 7, Montiel discloses the claimed invention of claim 1. Montiel further discloses
manipulating the eyelashes with an eyelash manipulator ( Fig. 5, applicator 40).  
Regarding claim 10, Montiel discloses the claimed invention of claim 2. Montiel further discloses making or selecting the lash setting material to comprise an adhesive (18). 
Regarding claim 11, Montiel discloses the claimed invention of claim 10. Montiel further discloses applying the lash setting material in combination with a fiber material (Fig. 6, 34) applied to the eyelashes.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A) in view of Iosilevich (US 20020189628 A1).
Regarding claim 8, Montiel discloses the claimed invention of claim 1. Montiel does not explicitly disclose curling upper eyelashes downward from an upper eyelid.
Iosilevich teaches an eyelash separating, curling and coloring apparatus with curling upper eyelashes downward from an upper eyelid (Fig. 3, Fig. 5-6) to create a progressive curl in the eyelashes simultaneously without breaking the eyelashes (Para. 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the method steps of Montiel with the step of curling upper eyelashes downward from an upper eyelid as taught by Iosilevich to create a progressive curl in the eyelashes simultaneously without breaking the eyelashes (Para. 0009).

Claims 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A) in view of Cole (US 4964429 A).
Regarding claim 9 and 12, Montiel discloses the claimed invention of claim 1, except applying a grid of material to the eyelashes to at least partially fill spaces between the eyelashes, and 
Cole teaches a cosmetic applicator with bristles of grid material to the eyelashes (Fig. 8), and a heating element for retaining and applying the material ( Cl. 2 Line 33-34, the examiner notes that the material is applied to the eyelashes),  so that as with the other embodiments, each bristle will flex forwardly into a space between two adjacent bristles of the next ring (Cl 7 Line 15-17), and so that some of the elements are relatively flexible bristles, for retaining mascara in the interstices between the bristles, and others of the elements are relatively stiff teeth for providing a combing effect upon application (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the applicator bristle structure of Montiel with the grid structure bristle and the heating to the eyelashes as taught by Cole so that, as with the other embodiments, each bristle will flex forwardly into a space between two adjacent bristles of the next ring, and so that some of the elements are relatively flexible bristles, for retaining mascara in the interstices between the bristles, and others of the elements are relatively stiff teeth for providing a combing effect upon application.
Regarding claim 14, Montiel and Cole disclose the claimed invention of claim 9. Cole further teaches selecting or making the grid of material to reduce spaces between the eyelashes (31) (See Fig.12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A) in view of Hansen et al (US 20150201692 A1)
Regarding claim 13, Montiel discloses the claimed invention of claim 1. Montiel does not explicitly disclose applying a plurality of simulated eyelashes in between the eyelashes along with a bridging structure that is located between two of said simulated eyelashes that are located side by side to at least partially fill spaces between the simulated eyelashes. 
Hansen teaches a false eyelashes apparatus and its method with applying a plurality of simulated eyelashes (52)  in between the eyelashes (Para. 0023) along with a bridging structure (Fig. 2, holder 14) that is located between two of said simulated eyelashes (Fig. 5) to at least partially fill spaces between the simulated eyelashes (Fig. 4 and 5) so that the support member 14 is adjustable from the first configuration to the second configuration so as to cause inversion of the shape of false eyelashes  50 from the convex shape to the substantially concave shape( Para. 0104), and to provide any radius of curvature that allows the false eyelash, loaded in the Applicator, to be rollable by the Applicator lengthwise laterally over the eyelid and off the Applicator is envisaged( Para. 0104).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method steps of Montiel device with applying a plurality of simulated eyelashes with a bridging structure as taught by Hansen so that the support member 14 is adjustable from the first configuration to the second configuration so as to cause inversion of the shape of false eyelashes  50 from the convex shape to the substantially concave shape, and to provide any radius of curvature that allows the false eyelash, loaded in the Applicator, to be rollable by the Applicator lengthwise laterally over the eyelid and off the Applicator is envisaged.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772